      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 1 of 16 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION

TANGARRA HOLDING PTY LTD.                        )
                                                 )
                Plaintiff                        )
                                                 )
v.                                               )      Civil Action No. 3:19-cv-00533
                                                 )
DAVID STONE                                      )
                                                 )
                Defendant                        )
                                                 )

                       VERIFIED COMPLAINT SEEKING INJUNCTIVE
                             RELIEF AND MONEY DAMAGES

                                           THE PARTIES

        1.      Tangarra Holding Pty Ltd. ("Tangarra") is an Australian limited proprietary company

with substantial investment interest in various companies operating in Kentucky, Delaware, West

Virginia, and Colorado.

        2.      David Stone ("Stone") is an Australian citizen living and working in the United States.

        3.      Stone regularly works and transacts business in West Virginia and Kentucky, though

Stone has his principal residence in Colorado.

                                  JURISDICTION AND VENUE

        4.      Indeed, Stone is the managing member of various limited liability companies that, inter

alia, buy and sell coal and coal products, as set forth more particularly below.

        5.      Stone is also the Chief Executive Office of at least one corporation (as set forth in

more detail below) that is authorized to transact business in the State of West Virginia.

        6.      Each of these limited liability companies is (1) organized under the laws of the State

of West Virginia; (2) operate regularly in West Virginia; or (3) both.
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 2 of 16 PageID #: 2



        7.      In the conduct of such business, Stone has, upon information and belief, taken the

following actions, among other things, relative to the State of West Virginia:

                    a. Stone has directed one or more of the entities to advertise in the State of West

                        Virginia;

                    b. Stone has personally attended numerous business meetings in the State of

                        West Virginia;

                    c. Stone has personally placed phone calls and sent various correspondence to

                        counter-parties in the State of West Virginia;

                    d. Stone has hired numerous employees from the State of West Virginia;

                    e. Stone has purchased and sold personal property in the State of West Virginia;

                    f. Stone has contracted with parties in the State of West Virginia;

                    g. Stone has opened bank accounts in the State of West Virginia; and

                    h. Stone has had business meetings specific to the transactions set forth herein

                        in the State of West Virginia.

        8.      As a result of the foregoing (as set forth in more detail below), this Court has personal

jurisdiction over Stone, and venue is appropriate in this Court.

                                    FACTUAL BACKGROUND

        9.      In 2017, Tangarra was presented with an opportunity to purchase a group of assets in

Central Appalachia, specifically located in both Kentucky and West Virginia, concerning the purchase

and sale of coal.

        10.     Tangarra, through its authorized representative, Ray Younan, determined to purchase

the assets.

        11.     To facilitate said purchase, Tangarra, with the help of its broker, Shane Philip, decided

upon a corporate structure as follows: authorized representatives would form a British Columbian
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 3 of 16 PageID #: 3



holding company named Stella Natural Resources, Inc. ("Stella BC"), in which Tangarra would be the

100% owner; authorized representatives would form a Delaware corporation named Stella Natural

Resources, Inc. ("Stella DE"), with a principal place of business in Huntington, West Virginia, in which

Stella BC would be the 100% owner; and authorized representatives would then form various

member-managed limited liability companies in which the sole member would be Stella DE.

        12.     In this manner, Tangarra sought to retain control over the leadership structure of the

entire enterprise through its appointed delegates.

        13.     Tangarra sought and located a qualified representative to whom leadership

responsibilities would be delegated: Stone.

        14.     After discussion with Stone, Tangarra agreed to hire Stone, along with two other

individuals, Karl Arnold ("Arnold") and Rachel Walsh ("Walsh"), to oversee the day-to-day operations

of the enterprise of companies that were to be formed.

        15.     Stone, Arnold, and Walsh (collectively, the "Management Team") were then employed

by Stella DE pursuant to employment contracts dated March 1, 2017, which were signed by Ray

Younan and each of member of the Management Team (the "Agreements").

        16.     Fully executed copies of the Agreements were to be retained in the business records

of Stella DE.

        17.     The Management Team has not provided Tangarra access to the company records,

including the Agreements, despite reasonable request and has even manipulated documents in the

company "DropBox" accounts over the past several months.

        18.     True and accurate copies of the Agreements, sans signatures, which are being kept by

Stella DE and withheld from Tangarra, are attached as Exhibit A (for Stone), Exhibit B (for Arnold),

and Exhibit C (for Walsh).
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 4 of 16 PageID #: 4



       19.       Each of the Agreements defined the employer as "Stella Natural Resources" but also

specifically provided that "this employment contract is underwritten and wholly enforceable to

Tangarra," which is acknowledged to be "the principle investor engaging the team to implement the

SNR strategy."

       20.       Each of the Agreements required, inter alia, the following from each member of the

Management Team:

                    a. to work "in the best interests of the Company at all times";

                    b. to "[c]arry out and comply with all lawful and reasonable orders and

                        instructions . . . provided to the Employee by the Company or by its . . .

                        authorized officers"; and

                    c. to "[r]efrain from acting or giving the appearance of acting contrary to the

                        interests of the Company."

       21.       Once the Agreements were delivered and the Management Team began fulfilling their

initial duties consistent with the Agreements, Tangarra began providing instructions to the

Management Team, including funding capital needs of SNR DE and its subsidiary LLCs.

       22.       Additionally, the Management Team, consistent with Tangarra's instruction, formed

the following limited liability companies, each with a specifically delineated function: SNR River Ops,

LLC ("SNR River"); SNR Rail Ops, LLC ("SNR Rail"); SNR Logan, LLC ("SNR Logan"); SNR

Stonecoal, LLC ("SNR Stonecoal"); and SNR Cheyenne, LLC ("SNR Cheyenne") (the "Central App

LLCs").

       23.       Each of the Central App LLCs indicated to Tangarra that it was initially domiciled in

Huntington, WV.

       24.       The Central App LLCs were formed to do the following:
     Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 5 of 16 PageID #: 5



                   a. to mine coal from underground facilities in Logan County, West Virginia,

                       Wayne County, West Virginia, and in Pike and Floyd Counties, Kentucky;

                   b. to purchase coal from various coal suppliers in Kentucky and West Virginia;

                   c. to process raw coal from both their own mines and the coal purchased from

                       suppliers in Kentucky and West Virginia;

                   d. to load coal onto barges on the Big Sandy River;

                   e. to load coal into rail cars in Ivel, Kentucky; and

                   f. to sell coal to end users all across the world.

       25.     SNR Logan and SNR Stonecoal were formed to operate surface mining operations at

the Logan and Stonecoal mines.

       26.     During the course of their employment, each member of the Management Team

accepted salaries and benefits that were funded through either (a) the capital investments from

Tangarra; or (b) the revolving line of credit with GemCap Lending that was only provided upon the

personal guaranty of Ray Younan.

       27.     Upon the formation of SNR BC, SNR DE, and the Central App LLCs, Ray Younan,

on behalf of Tangarra, provided specific instructions to Stone to issue 1 share in SNR BC in the name

of Tangarra.

       28.     Those instructions were provided to Stone via e-mail dated January 23, 2017 by Shane

Philip, an authorized officer working on behalf of Tangarra.

       29.     A true and accurate copy of this e-mail is attached as Exhibit D.

       30.     Consistent with these instructions, Stone provided to Shane Philip and Ray Younan a

purported Directors' Resolution dated February 21, 2017, of SNR BC, by which 1 common share of

SNR BC was purportedly created and issued to Tangarra.

       31.     A true and accurate copy of this resolution is attached as Exhibit E.
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 6 of 16 PageID #: 6



        32.     Tangarra later learned, however, that this resolution was never entered into the

company records and that Stone actually issued 1 share of SNR BC on February 21, 2017, but such

share was issued to Stone himself.

        33.     A true and accurate copy of the share certificate is attached as Exhibit F

        34.     Stone had no authority to do so.

        35.     Indeed, said issuance was made not only in direct contravention of the reasonable

instruction of Tangarra to Stone but it was also made in direct contradiction of Stone's own

representations to Tangarra, both at the time of issuance and for nearly twenty (20) months thereafter.

        36.     Tangarra, in fact, did not discover that the share was not issued in its name until

November 2018.

        37.     Tangarra came to learn of this deception after Ray Younan made a trip to the United

States on Tangarra's behalf that month.

        38.     The trip by Ray Younan was precipitated by increasingly frequent capital investment

requests from the Management Team at a time when the Central App LLCs should have been

expected to have been self-sustaining through coal purchase, production, processing, and sales.

        39.     Indeed, the final act that precipitated the trip was an "urgent" request for capital

investment following immediately upon the heels of a request by Stone for a first "urgent" capital

investment of over $1,000,000.00 for the specific purpose of repairing a downed beltline necessary to

efficient operations of SNR Rail Ops, specifically the Ivel processing plant that it owns.

        40.     Despite the fact that over a month had passed between Tangarra's funding of the first

"urgent" capital request and the trip to the United States by Ray Younan, Younan personally witnessed

that absolutely no repairs to the beltline had been made.

        41.     Stone then and has subsequently admitted that the funds were used for "other

purposes," though those purposes are still unclear.
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 7 of 16 PageID #: 7



        42.      Over the following eight (8) months, Tangarra continued to fund investment requests

from the Management Team after receiving numerous explanations and promises that the Central

Appalachian operations would turn a corner.

        43.      Unfortunately, those operations never rebounded, and the Central App LLCs continue

to woefully underperform projections and even modest expectations.

        44.      Indeed, based on the minimal records that Tangarra has received, it appears that the

Central App LLCs diverted no less than $900,000.00 over the course of two years to the personal

accounts of Stone.

        45.      Additionally, without the consent of Tangarra, the Management Team formed

multiple other LLCs, all owned by SNR DE, each the beneficiary of intra-company transfers

originating from capital investments provided by Tangarra specifically for the operations of the

Central App LLCs.

        46.      The other entities were created as follows: SNR Marketing, LLC ("SNR Marketing");

Stella Natural Resources, LLC ("SNR LLC"); SRN Raton Ops ("SNR Raton"); SNR Appalachian

Trading, LLC ("SNR Trading"); and SNR Industrial Properties, LLC ("SNR Industrial").

        47.      SNR Industrial and SNR Trading apparently were formed as part of efforts in the

Central Appalachian operations, so those companies, together with the Central App LLCS, are

referred to as the "Central App Enterprise."

        48.      SNR Marketing, SNR LLC, and SNR Raton apparently were formed to exercise rights

purchased by Stone, using Tangarra investment capital, to purchase options in mineral assets in

Colorado, so those companies are referred to collectively as the "Colorado Enterprise."

        49.      Over the last three months, Ray Younan has taken numerous actions on behalf of

Tangarra to save relationships with multiple trade creditor, supplier, and purchasers, who were each

being paid slowly (if at all) at the time.
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 8 of 16 PageID #: 8



            50.   Even with these actions, however, Stone has worked to further erode those

relationships, and Stone has openly disparaged Younan and Tangarra while openly proclaiming that

he (Stone) owned and controlled all of the Central App Enterprise.

            51.   As a result, and based on impending defaults to suppliers, trade creditors, and

purchasers that will completely crater all current and future operations of the Central App Enterprise,

Tangarra requested on multiple occasions that Stone execute documents necessary to transfer the

share of SNR BC to Tangarra as initially directed (and represented) and to appoint qualified agents

loyal to Tangarra's interest to the controlling positions of SNR DE and each of its subsidiary LLCs,

including SNR Mineral Assets, LLC (which has not been previously mentioned, but was also formed

by the Management Team, though at the request of Tangarra).

            52.   Stone refused to sign any such documents, despite the fact that he has admitted to his

own fraud in writing, per the attached Exhibit G, in which Stone admits that (despite prior contrary

instruction and his prior contrary representation to Tangarra) he issued the sole share of SNR BC,

allegedly in trust, for the benefit of the investors of SNR BC, the sole investor of which is

acknowledged in that same document to be Tangarra.

            53.   In the meantime, despite being instructed to freeze all hiring, Stone has hired several

new members to fill in parts of the general operations and management teams, further inflating costs

of operations without producing tangible results.

            54.   In one example, Stone hired an employee, paid her an excessive relocation fee to move

her and her family from Australia, and she never performed any work for any of the various Stella

entities.

            55.   The continued hiring shows blatant disloyalty to Tangarra and blatant disregard for

the clear and unequivocal instructions of Tangarra.
      Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 9 of 16 PageID #: 9



        56.      Further, despite contrary instructions from Tangarra, Stone has also threatened on

numerous occasions to file Chapter 11 bankruptcy petitions for some or all of the Stella entities, which

would undoubtedly jeopardize Tangarra's substantial investment in the operations.

        57.      Without allowing Tangarra to obtain ownership of SNR BC and thus control over

SNR DE and the subsidiary LLCs, Tangarra's investment, which now totals over $35 million, will be

rendered nearly valueless.

                             COUNT ONE: DECLARATORY JUDGMENT

        58.      The allegations set forth in paragraphs 1 through 56 are incorporated by reference as

if fully set forth herein.

        59.      Based on the dealings between the parties and the Employment Agreement between

Stella DE and Stone, which is wholly enforceable by Tangarra, Tangarra is the actual owner of SNR

BC.

        60.      Stone has absolutely no ownership interest in Stella BC.

        61.      Indeed, Stone admitted the same in his declaration attached as Exhibit G.

        62.      Stone, however, has continued to act as if Tangarra is not the owner of Stella BC and

the subsidiary Stella entities.

        63.      In fact, Stone has represented widely (and falsely) that he is in full control and

ownership of same.

        WHEREFORE, Tangarra respectfully requests entry of judgment in its favor and against

Stone declaring that Tangarra is the sole and rightful owner of Stella BC.

                               COUNT TWO: INJUNCTIVE RELIEF

        64.      The allegations set forth in Paragraphs 1 through 62 above are incorporated by

reference as if fully set forth herein.
    Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 10 of 16 PageID #: 10



        65.     The actions of Stone in misusing funds invested by Tangarra for use in the legitimate

business operations of the Central Appalachian entities harms not only Tangarra but also all of the

many counterparties to contracts with the Central App Enterprise.

        66.     For example, without additional equity investments, which Tangarra is not willing to

provide without having control of the assets and operations it owns, the Central App Enterprise

entities will default on obligations to coal suppliers, to trade creditors, and to purchasers as follows:

                    a. Fossil Coal stands to lose in excess of $1.5 million, which will cause a

                        significant deficit in its own operational capabilities and could easily result in a

                        loss of dozens of jobs;

                    b. Industrial Supply stands to lose in excess of $400,000.00, which will also cause

                        the same deficits and loss of jobs as above;

                    c. Tahiti Trucking stands to lose in excess of $100,000.00, which will likely result

                        in a closing of the business or the sale of significant company assets;

                    d. Jody Puckett, whose company provides most of the labor force for SNR Rail,

                        stands to lose in excess of $300,000.00, which will cause the loss of his

                        company and the termination of approximately a dozen employees;

                    e. Daniel Smith, whose company provides security services for SNR Logan and

                        SNR Stonecoal, will no longer be able to employ a half-dozen security workers

                        at the Logan County, West Virginia, and Wayne County, West Virginia mines;

                    f. The Central App Enterprise may be unable to meet ongoing environmental

                        obligations, which would cause immeasurable damage to the surrounding

                        water table, animal habitats, drinking water, and landowners;

                    g. Calvert City Metals, located in Calvert City, Kentucky, a primary purchaser of

                        SNR coal products, would most likely have to idle operations within a period
    Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 11 of 16 PageID #: 11



                       of seven days potentially causing hundreds of layoffs and a protracted legal

                       battle over the breach of contract damages; and

                   h. Elkem Metal Canada, Inc.'s Chicoutimi plant would be forced to idle its plant

                       for at least a month, again potentially causing hundreds of layoffs and another

                       protracted legal battle over the breach of contract damages.

       67.      As the people of both Kentucky and West Virginia know well, the coal industry as a

whole has already suffered immensely, and the operations of the Central App Enterprise were

designed to preserve and create jobs in a troubled industry.

       68.     These actions would also cause the layoff or permanent termination of dozens of

employees of the Central App Enterprise whose salaries range from $37,000.00 to $400,000.00.

       69.     The ripple effect from these consequences would be even more dramatic.

       70.     Moreover, the reputation of the Central App Enterprise and all those associated with

it, including Tangarra, would suffer irreparable damage to their reputations, both financially and

personally, including the near-complete loss of Tangarra's $35 million investment.

       71.     The evidence is clear, as Stone has admitted as much, that Tangarra is the actual owner

of SNR DE.

       72.     However, Stone continues to unlawfully withhold the share evidencing Tangarra's

ownership of SNR BC, which prevents Tangarra from exercising the control necessary to ensure the

security and ongoing stability of the Central Appalachian operations.

       73.     Moreover, Stone continues to unlawfully refuse to follow the instructions from

Tangarra to replace Stone and his hand-selected management team with individuals loyal to Tangarra

and knowledgeable in the coal industry.

       74.     Finally, Stone has threatened, and will likely follow through on said threats without

relief from this Court, to further hijack relationships between the Central App Enterprise and
    Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 12 of 16 PageID #: 12



GemCap, its revolving credit line financier, and between the Central App Enterprise and its

contractual counterparties by, among other things, spreading false and misleading information about

Tangarra and by continuing to manipulate, destroy, and conceal corporate records, bank account

information, passwords, and the like.

       75.      If Stone is permitted to engage in such conduct, Tangarra will effectively be unable to

transition in its new management team to save operations and prevent the damage set forth above.

       WHEREFORE, Tangarra respectfully requests entry of judgment in its favor and against

Stone as follows:

             a. Requiring Stone to immediately transfer his share of Stella BC to Tangarra;

             b. Enjoining Stone from interfering with Tangarra's exercise of control over Stella BC,

                Stella DE, or the subsidiary LLCs in management functions, the day-to-day operations,

                or in any other way;

             c. Requiring Stone to immediately provide all corporate documents, corporate

                computers, corporate bank accounts, and all other corporate account information,

                including log-in credentials and passwords, to Tangarra and its designated replacement

                management team;

             d. Requiring Stone to either directly or indirectly (through instruction to the appropriate

                member of his current management team) provide all support necessary for a smooth

                transition to a replacement management team without interruption of operations; and

             e. Enjoining Stone from either directly or indirectly interfering in any way with the

                ongoing operations of SNR BC, SNR DE, or the subsidiary LLCs through any means

                whatsoever, including, but not limited to, spreading rumors, contacting any financiers,

                lenders, contract counterparties, suppliers, employees, or any other party and

                discussing in any way the operations of these entities.
    Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 13 of 16 PageID #: 13



                                      COUNT THREE: FRAUD

        76.      The allegations set forth in Paragraphs 1 through 74 above are incorporated by

reference as if fully set forth herein.

        77.      Stone has consistently misrepresented to Tangarra the status of ownership of SNR BC

and thus the status of subsequent ownership of control of SNR BC, SNR DE, and the subsidiary

LLCs.

        78.      Stone has consistently misrepresented to Tangarra the status of his loyalties to

Tangarra.

        79.      Stone has consistently misrepresented to Tangarra the rationale behind additional

investment requests from Tangarra.

        80.      Stone has also consistently misrepresented to Tangarra the actual use of investment

funds provided by Tangarra.

        81.      Stone has made every such misrepresentation to Tangarra knowingly and consciously.

        82.      Tangarra had the absolute right, and, indeed, had every reason to rely upon the

representations of Stone, who was, for all intents and purposes, its employee and agent.

        83.      As a result of those misrepresentations, at least $2,000,000.00, and possibly quite a bit

more, of Tangarra's investment capital was misappropriated, quite likely to the personal accounts and

use of Stone.

        84.      Tangarra has been damaged in at least this amount, if not to a larger degree when

considering the negative impact on its ongoing and future business operations.

WHEREFORE, Tangarra respectfully requests entry of a money judgment in its favor and against

Stone in an amount not less than $2,000,000.00.
    Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 14 of 16 PageID #: 14



                                  COUNT FOUR: CONVERSION

        85.      The allegations set forth in Paragraphs 1 through 83 above are incorporated by

reference as if fully set forth herein.

        86.      Tangarra authorized Stone and his hand-selected management team to create SNR BC,

SNR DE, and some of the subsidiary LLCs.

        87.      Tangarra required Stone to issue a sole share of common stock in SNR BC to Tangarra

to ensure that Tangarra would have security in its ownership of the enterprise and would have, at

minimum, board-room level control over its assets.

        88.      Tangarra provided real property, personal property, and investment capital to Stone

to use for the purpose of furthering the SNR enterprise.

        89.      Stone has wrongfully exercised dominion and control over all of the above to

Tangarra's detriment.

        90.      Indeed, to this date, Stone has withheld or is withholding the sole share of SNR BC

from its rightful owner, Tangarra, and Stone has withheld or is withholding control from Tangarra

over the assets that it owns through the series of corporate entities forming the SNR enterprise.

        91.      Further, Stone has, to date, taken at least $2 million of investment capital earmarked

specifically for the purpose of furthering the SNR enterprise and converted it to his own use.

        92.      All of the property specified above is or should be lawfully owned and controlled by

Tangarra, and Tangarra would have access to the same but for the conversion of these assets by Stone.

        WHEREFORE, Tangarra respectfully requests entry of a money judgment in its favor and

against Stone in an amount not less than $2,000,000.00.

DATED: July 21, 2019                                    TANGARRA HOLDING PTY LTD


                                                        By: /s/ Travis A. Knobbe
                                                        SPILMAN THOMAS & BATTLE, PLLC
                                                        Travis A. Knobbe, WV ID #13123
Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 15 of 16 PageID #: 15



                                      One Oxford Centre, Suite 3440
                                      301 Grant Street
                                      Pittsburgh, PA 15219
                                      (T):    412.325.3311
                                      (F):    412.325.3324
                                      E-mail: tknobbe@spilmanlaw.com
Case 3:19-cv-00533 Document 1 Filed 07/21/19 Page 16 of 16 PageID #: 16
